DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narihira US 2021/0272020 in view of Galant et al US 2014/0334796(hereinafter Galant).

Regarding claim1, Narihira teaches a video editing equipment, comprising: circuitry configured to acquire videos captured by a plurality of cameras, each of which captures a video of outside or inside of a moving body during movement of the moving body([0047], [0069], image captured by in-vehicle camera); acquire driving state information indicative of a driving state of the moving body by a driver ([0044], driving state acquisition unit acquires  various parameters indicating the driving state of the vehicle)and emotional state-related information related to an emotional state of one or more of the driver and a passenger of the moving body during the movement of the moving body([0048], travel parameter acquisition unit acquire information indicating the condition of driver/ passenger); determine a first degree of action indicative of an influence of an element other than an interaction with a person on an experience of one or more of the driver and the passenger([0048], passenger information indicating situations and information indicating the mood in the vehicle,  [0088], child feels sick) and a second degree of action indicative of an influence of the interaction with the person on the experience of one or more of the driver and the passenger based on the acquired driving state information and the acquired emotional state-related information([0088-0093], changing a driving mode based of the condition(sick) of the child/passenger)  but does not teach  and  Galant  teaches  identify a plurality of highlight portions in the videos based on the determined first degree of action and the determined second degree of action([0006], [0028] an event identification module configured to identify potentially interesting event (highlight portion) within the recording of the activity based on the satisfied at least one trigger condition, fig. 10 events  1020-1035); and edit the videos based on the plurality of identified highlight portions([0028], generating a highlight or edited recording based on a tags identifying  the events, fig. 10 edited recording 1015).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate edited video/highlights as in Galant because it would allow the viewer to view shorter version of a long video quickly and understand the event/activity captured.

Regarding claim15, Narihira in view Galant teaches  the video editing equipment according to claim 1, wherein the circuitry is further configured to include a plurality of editing modes, extract one or more highlight portions from the plurality of highlight portions according to the editing mode that is selected by a user from the plurality of editing modes, and generate a highlight video that includes’ these extracted highlight portions(Galant :[0028], generating a highlight or edited recording based on a tags identifying  the events, fig. 10 edited recording 1015).
The motivation for combining the prior arts discussed in claim1 above.
Regarding claim16, Narihira in view Galant teaches  the video editing equipment according to claim 15, wherein the circuitry is further configured to before causing the user to select the editing mode, generate a highlight video that includes all of the plurality of highlight portions, so as to provide the user with the highlight video that includes all of the plurality of highlight portions(Galant:[0028], generating a highlight or edited recording based on a tags identifying  the events, fig. 10 edited recording 1015).

The motivation for combining the prior arts discussed in claim1 above.

Claim20 is rejected for similar reason as discussed in claim1 above.

Allowable Subject Matter
Claims 2-14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484